Exhibit 10.2

SARA LEE CORPORATION

RESTRICTED STOCK UNIT GRANT NOTICE AND AGREEMENT

FY 08-10 LTRSU

 

                            

[INSERT PARTICIPANT NAME]

   

This Restricted Stock Unit (RSU) Grant Notice and Agreement, made this
August 30, 2007 (“Award Date”), by Sara Lee Corporation, a Maryland corporation
( the “Company”) to you is evidence of an award made under the Sara Lee
Corporation 1998 Long-Term Incentive Stock Plan (“Plan”) which is incorporated
into this “Grant Notice and Agreement” by reference. A copy of the Plan and the
FY 08-10 LTRSU Program Description (“Program Description”) have been provided to
you and are also available from the Sara Lee Corporate Compensation Department.

1. Restricted Stock Unit Award. Subject to the restrictions, limitations, terms
and conditions specified in the Program Description, the Plan and this Grant
Notice and Agreement, the Company hereby awards to you as of the Award Date:

             restricted stock units (RSUs)

from the FY 08-10 LTRSU grant

which vest as follows:

100% on August 31, 2010

which are considered Stock Awards under the Plan (the “Award”). These RSUs will
remain restricted until the Vesting Date (“Vesting Date”). Subject to paragraphs
6 and 7 below, if you are continuously employed by the Company or any of its
subsidiaries (collectively the “Sara Lee Companies”) from the Award Date until
the applicable Vesting Date, this Award will vest as indicated above on the
Vesting Date.

Prior to the Vesting Date, the RSUs are not transferable by you by means of
sale, assignment, exchange, pledge, or otherwise.

2. Acceptance of Terms and Conditions. By electronically acknowledging and
accepting this Award, you agree to be bound by the terms and conditions
contained in this Grant Notice and Agreement, the Plan and the Program
Description and any and all conditions established by the Company in connection
with Awards issued under the Plan and the Program Description, and understand
that this Award neither confers any legal or equitable right (other than those
rights constituting the Award itself) against the Company directly or
indirectly, nor does it give rise to any cause of action at law or in equity
against the Company. In order to vest in the Award described in this Grant
Notice and Agreement, you must have accepted this Award.

3. Dividend Equivalents. Subject to the restrictions, limitations and conditions
as described in the Plan and the Program Description, dividend equivalents
payable on the RSUs will be accrued (in cash, without interest) on your behalf
at the time that dividends are otherwise paid to owners of Sara Lee Corporation
common stock.

4. Distribution of the Award. If the distribution is subject to tax withholding,
such taxes will be settled by withholding cash and/or a number of shares with a
market value not less than the amount of such taxes. Any cash from dividend
equivalents remaining after withholding taxes are paid will be paid in cash to
you. The net number of shares of Sara Lee Corporation common stock to be
distributed will be delivered to your electronic stock plan account as soon as
practicable after the Vesting Date. If withholding of taxes is not required,
none will be taken and the gross number of shares will be distributed. You are
personally responsible for the proper reporting and payment of all taxes related
to this distribution.



--------------------------------------------------------------------------------

5. Election to Defer Distribution. If the distribution is subject to U.S. tax
law, you may elect to defer the distribution of all of the RSUs. Such election
must be received by the Company in the form required by the Company no later
than 30 days after the Award Date and is contingent upon the Company’s allowing
deferrals into the Sara Lee Corporation Executive Deferred Compensation Plan
(the “Deferred Compensation Plan”) at that time. The deferral, if elected, will
result in the transfer of the RSUs into the Deferred Compensation Plan’s Stock
Equivalent Fund in effect at the time the RSUs would have otherwise been
distributed. The Deferred Compensation Plan rules will govern the administration
of this Award beginning on the date the RSUs are credited to the Deferred
Compensation Plan.

6. Death, Total Disability or Retirement. If you cease active employment with
the Sara Lee Companies, because of your death or permanent and total disability
(as defined under the appropriate disability benefit plan if applicable), the
Award will vest immediately and be distributed to you or your estate as soon as
practical. In the case of your attaining age 55 or older and, if you have at
least 10 years of service with the Sara Lee Companies when your employment
terminates or attain age 65 regardless of service, the Award will continue to
vest after your termination. These provisions apply only to Awards under this
Grant Notice and Agreement; other types of awards may have different provisions.

7. Involuntary Termination, Voluntary Termination and Non-Severance Event
Termination. The following provisions apply only to the Award granted herein;
other types of Awards may have different provisions:

(a) Involuntary Termination. If your employment with the Sara Lee Companies is
terminated and you are eligible to receive severance benefits under the Sara Lee
Corporation Severance Plan for Corporate Officers, the Severance Pay Plan, the
Severance Pay Plan for Executives, the Severance Pay Plan for Certain Events or
any other written severance plan of the Company (collectively, a “Severance
Event Termination”), you will receive a prorated portion of the non-vested
shares after the Vesting Date determined by multiplying the Award by a fraction,
the numerator of which is your service from the Date of this Grant Notice and
Agreement through the end of the period for which severance is payable, and the
denominator of which is three years.

In the event your employment with the Sara Lee Companies is terminated as a
result of the sale, closing or spin-off of a division, business unit, segment,
or other component of the Company, all RSUs will vest as of the closing date of
the transaction and be distributed as soon as practicable after the closing date
of the transaction, unless otherwise determined by the Company. This provision
does not apply with respect to any transaction that would be considered a Change
of Control as defined in Article X of the Plan.

(b) Voluntary Termination and Non-Severance Event Termination. If your
employment terminates for reasons other than those described above (i.e., you
voluntarily terminate employment with the Sara Lee Companies or your employment
is terminated by the Sara Lee Companies and you are not eligible for severance
pay under any of the Company’s severance plans), then this Award shall be
canceled on the date of your termination of employment.

8. Forfeiture. Notwithstanding anything contained in this Grant Notice and
Agreement to the contrary, if you engage in any activity inimical, contrary or
harmful to the interests of the Company, including but not limited to:
(a) competing, directly or indirectly (either as owner, employee or agent), with
any of the businesses of the Company, (b) violating any Company policies,
(c) soliciting any present or future employees or customers of the Company to
terminate such employment or business relationship(s) with the Company,
(d) disclosing or misusing any confidential information regarding the Company,
or (e) participating in any activity not approved by the Board of Directors of
the Company which could reasonably be foreseen as contributing to or resulting
in a Change of Control of the Company (as defined in the Plan) (such activities
to be collectively referred to as “wrongful conduct”), then (i) this Award, to
the extent it remains restricted, shall terminate automatically on the date on
which you first engaged in such wrongful conduct, (ii) if the misconduct
occurred within six months of a Vesting Date, you shall pay to the Company in
cash any financial gain you realized from the vesting of the RSU, and (iii) if
the misconduct occurred after the RSU has been deferred in the Deferred
Compensation Plan and prior to the deferred payment date, you shall forfeit the
deferred RSU and this Award shall terminate automatically on the date on which
you first engaged in such wrongful conduct. For purposes of this section,
financial gain shall equal, the fair market value of the Sara Lee Corporation
common stock on the Vesting Date, multiplied by the number of RSUs actually
distributed pursuant to this Award, reduced by any taxes paid in countries other
than the United States which taxes are not

 

2



--------------------------------------------------------------------------------

otherwise eligible for refund from the taxing authorities. By accepting this
RSU, you consent to and authorize the Company to deduct from any amounts payable
by the Company to you, any amounts you owe to the Company under this section.
This right of set-off is in addition to any other remedies the Company may have
against you for breach of this Grant Notice and Agreement.

9. Rights as a Stockholder. You will have no rights as a stockholder with
respect to any RSUs until and unless ownership of such RSUs have been
transferred to you.

10. Conformity with the Plan. This Award is intended to conform in all respects
with, and is subject to, all applicable provisions of the Plan. Any
inconsistencies between this Grant Notice and Agreement, the Plan or the Program
Description shall be resolved in accordance with the terms of the Plan. By your
acceptance of this Grant Notice and Agreement, you agree to be bound by all of
the terms of this Grant Notice and Agreement, the Plan and the Program
Description.

11. Interpretations. Any dispute, disagreement or question which arises under,
or as a result of, or in any way relates to the interpretation, construction or
application of the Plan, this Grant Notice and Agreement or the Program
Description will be determined and resolved by the Compensation and Employee
Benefits Committee of the Company’s Board of Directors (“Committee”) or its
delegate. Such determination or resolution by the Committee or its delegate will
be final, binding and conclusive for all purposes.

12. Employment Rights. Nothing in the Plan, this Grant Notice and Agreement or
the Program Description confers on any Participant any right to continue in the
employ of the Sara Lee Companies or in any way affects a Sara Lee Company’s
right to terminate your employment without prior notice any time for any reason.

13. Consent to Transfer Personal Data. By accepting this Award, you voluntarily
acknowledge and consent to the collection, use, processing and transfer of
personal data as described in this paragraph. You are not obliged to consent to
such collection, use, processing and transfer of personal data. The Company
holds certain personal information about you, that may include your name, home
address and telephone number, fax number, email address, sex, beneficiary
information, age, language skills, date of birth, social security number or
other employee identification number, job title, employment or severance
contract, current wage and benefit information, tax-related information, plan or
benefit enrollment forms and elections, option or benefit statements, any shares
of stock or directorships in the Company, details of all options or any other
entitlements to shares of stock awarded, canceled, purchased, vested, unvested
or outstanding in your favor, for the purpose of managing and administering the
Plan (“Data”). The Company and/or its Subsidiaries will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of your participation in the Plan, and the Company may further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan or Program Description. These
recipients may be located throughout the world, including the United States. You
authorize them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares of stock on your behalf to a broker or other third
party with whom you may elect to deposit any shares of stock acquired pursuant
to the Plan. You may, at any time, review Data, require any necessary amendments
to it or withdraw the consents herein in writing by contacting the Company.

14. Miscellaneous.

(a) Modification. This Award is documented by the minutes of the Committee and
or as approved by the CEO for non-corporate officers, which records are the
final determinant of the number of RSUs granted and the conditions of this
grant. The Committee may amend or modify this Award in any manner to the extent
that the Committee would have had the authority under the Plan initially to
grant such RSUs, provided that no such amendment or modification shall impair
your rights under this Grant Notice and Agreement without your consent. Except
as in accordance with the two immediately preceding sentences and paragraph 15,
this Grant Notice and Agreement may be amended, modified or supplemented only by
an instrument in writing signed by both parties hereto.

(b) Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Grant Notice and
Agreement

 

3



--------------------------------------------------------------------------------

shall be governed by the internal laws of the State of Illinois, including
matters of validity, construction and interpretation. You and the Company agree
that all claims in respect of any action or proceeding arising out of or
relating to this Grant Notice and Agreement shall be heard or determined in any
state or federal court sitting in Chicago, Illinois, and you agree to submit to
the jurisdiction of such courts, to bring all such actions or proceedings in
such courts and to waive any defense of inconvenient forum to such actions or
proceedings. A final judgment in any action or proceeding so brought shall be
conclusive and may be enforced in any manner provided by law.

(c) Successors and Assigns. Except as otherwise provided herein, this Grant
Notice and Agreement will bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.

(d) Severability. Whenever feasible, each provision of this Grant Notice and
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Grant Notice and Agreement is held
to be prohibited by or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Grant Notice and Agreement.

15. Amendment. Notwithstanding anything in the Plan, the Program Description or
this Grant Notice and Agreement to the contrary, this Award may be amended by
the Company without the consent of you, including but not limited to
modifications to any of the rights granted to you under this Award, at such time
and in such manner as the Company may consider necessary or desirable to reflect
changes in law.

 

4